EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 2, “partitioning the interior space” is amended to --partition the interior space--.
Claim 11, line 2, “partitioning the interior space” is amended to --partition the interior space--.

Reasons for Allowance

Claims 1, 4-8, 10-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a mobile class divider configured to transversely partition the interior space of a cabin of an aircraft, the interior space having at least two lateral rows of overhead luggage compartments, said divider being mountable to slide along guide rails supported by said overhead luggage compartments, the divider comprising a transverse main framework extending, once the mobile class divider has been mounted inside the cabin, between lateral walls of the cabin beneath said overhead luggage compartments, at least two guide blocks supported by said framework, each guide block supporting sliding runners shaped to fit the guide rails so that, once mounted, said divider is slidable along the guide rails of said cabin, wherein said main framework comprises an adjustment feature configured to adjust the length of the framework to adapt the length of said divider to the distance, in the transverse direction, the separates said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642